— Judgment (denominated as an order), Supreme Court, New York County, entered June 25, 1974, dismissing the petition, unanimously affirmed. Respondent shall recover of the appellant $60 costs and disbursements of this appeal. There is sufficient in the record justifying respondent’s denial of petitioner’s application to reinstate his pistol license. As stated by Special Term: "Upon a review of the transcript of the specified hearing, the Court finds the respondent’s denial of petitioner’s application for a renewal of his pistol license was neither arbitrary nor capricious, nor an abuse of discretion. The curious and suspicious behavior of the petitioner, in conjunction with the unusual circumstances surrounding his arrest, constitutes an adequate foundation for the respondent’s determination”. Concur — Markewich, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.